Citation Nr: 0013275	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-31 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for menometrorrhagia as due to large loop 
excision of the transformation zone of the cervix and 
endocervical curettage, performed in September 1992.

2.  Entitlement to service connection for a gynecological 
disorder to include cancer, on a direct basis.

3.  Entitlement to service connection for a thyroid 
disability, on a direct or presumptive basis.

4.  Entitlement to service connection for sore throat as a 
chronic disability resulting from an undiagnosed illness.  

5. Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.  

6.  Entitlement to service connection for "low blood count" 
as a chronic disability resulting from an undiagnosed 
illness.  

7.  Entitlement to service connection for generalized joint 
pain as a chronic disability resulting from an undiagnosed 
illness.

8.  Entitlement to service connection for generalized muscle 
aches as a chronic disability resulting from an undiagnosed 
illness.  

9.  Entitlement to service connection for stuttering as a 
chronic disability resulting from an undiagnosed illness.  

10.  Entitlement to service connection for shortness of 
breath as a chronic disability resulting from an undiagnosed 
illness.  

11.  Entitlement to service connection for eye symptoms as a 
chronic disability resulting from an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1991 to 
May 1991.  She served in the Southwest Asia theater of 
operations in February 1991 to May 1991.  It appears that the 
veteran may have had a period of active duty for training 
from April 1984 to September 1984.  However, none of the 
veteran's current claims on appeal arise from this period of 
service.

The veteran's claim concerning service connection for a 
gynecological disorder, to include cancer, arises from an 
October 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  The 
claim concerning service connection for a thyroid disability 
arose from a May 1997 rating decision.  The remaining issues 
on appeal arise from a September 1998 supplemental statement 
of the case, to which the veteran filed a timely written 
statement (in October 1998) indicating her wish to appeal 
these issues. 

The veteran testified before a local hearing officer in 
January 1998.  Although the veteran indicated on a September 
1997 Form 9 that she wanted to testify before a member of the 
Board of Veterans' Appeals (Board), she subsequently advised 
the Board by telephone, in October 1999, that she wished to 
withdraw her hearing request and have the Board proceed with 
her claims.  

The Board notes that on a January 1994 "Persian Gulf 
Screening" form, the veteran reported, in pertinent part, 
having symptoms of fatigue, dizziness, weakness, and sleep 
disturbance, all as chronic disabilities resulting from an 
undiagnosed illness. In an August 1997 written statement and 
at other points during her appeal, the veteran has raised 
claims concerning service connection for chronic fatigue 
syndrome on a direct basis, and for fatigue as a chronic 
disability resulting from an undiagnosed illness.  On a 
September 1997 Form 9, the veteran appeared to raise a claim 
concerning thyroid symptoms as a chronic disability resulting 
from an undiagnosed illness.  Since these matters have not 
been developed or certified for appeal, and inasmuch as they 
are not inextricably intertwined with the issues now before 
the Board on appeal, they are referred to the RO for initial 
consideration.

FINDINGS OF FACT

1.  The claim for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for menometrorrhagia as due to large 
loop excision of the transformation zone of the cervix and 
endocervical curettage, performed in September 1992, is not 
plausible.

2.  The veteran's claim concerning service connection for a 
gynecological condition to include cancer, on a direct basis, 
is plausible. 

3.  The veteran's claim that she currently has a diagnosed 
thyroid disability which had its onset in service or within 
the one year presumptive period has not been accompanied by 
any medical evidence that would render the claim plausible.  

4.  The veteran had active duty in the Southwest Asia theater 
of operations during the Gulf War; the veteran has submitted 
some evidence that she currently has sore throats as a 
chronic disability which is related to an undiagnosed 
illness; the claim is plausible. 

5.  The veteran has submitted some evidence that she 
currently has diarrhea as a chronic disability which is 
related to an undiagnosed illness; the claim is plausible. 

6.  The veteran has submitted some evidence that she 
currently has a "low blood count" as a chronic disability 
which is related to an undiagnosed illness; the claim is 
plausible. 

7.  The veteran's allegation that she currently has objective 
manifestations of a chronic disability due to generalized 
joint pain is not supported by any medical evidence that 
would render the claim plausible.

8.  The veteran's allegation that she currently has objective 
manifestations of a chronic disability due to generalized 
muscle aches is not supported by any medical evidence that 
would render the claim plausible.

9.  The veteran's allegation that she currently has 
stuttering which is related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.

10.  The veteran's allegation that she currently has 
shortness of breath which is related to an undiagnosed 
illness is not supported by any medical evidence that would 
render the claim plausible.

11.  The veteran's allegation that she currently has eye 
symptoms which are related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.


CONCLUSIONS OF LAW

1.  The claim for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for menometrorrhagia as due to large 
loop excision of the transformation zone of the cervix and 
endocervical curettage, performed in September 1992, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim concerning service connection for a 
gynecological disorder to include cancer, on a direct basis, 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
thyroid disability, on a direct or presumptive basis.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for sore throats as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

5.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for diarrhea as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

6.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for a "low blood count" 
as a chronic disability resulting from an undiagnosed 
illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

7.  The claim of entitlement to service connection for 
generalized joint pain as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

8.  The claim of entitlement to service connection for 
generalized muscle aches as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

9.  The claim of entitlement to service connection for 
stuttering as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

10.  The claim of entitlement to service connection for 
shortness of breath as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

11.  The claim of entitlement to service connection for eye 
symptoms as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In April 1992, the veteran filed a claim concerning, in 
pertinent part, service connection for a possible 
gynecological infection, which apparently first arose in 
April 1991.  On a written statement filed in conjunction with 
the claims form, the veteran asserted that her gynecological 
condition had resulted from a lack of sanitation and exposure 
to polluted air, water, and food while serving in the Gulf 
War. 

The veteran underwent a compensation and pension examination 
in May 1992.  She asserted that her gynecological infection 
was first noted in Saudi Arabia, and that she was currently 
seeking treatment for it at the gynecological clinic at the 
VA Medical Center (VAMC) in Buffalo, New York.  An abnormal 
Pap smear was to be checked with a biopsy.  The discharge had 
cleared.  

Upon examination, the veteran's build, state of nutrition, 
carriage, posture, and gait appeared to be normal.  There was 
no enlargement of the lymphatic and hemic systems.  The 
thyroid was slightly diffusely enlarged.  The ears, eyes, 
nose, sinuses, mouth, and throat were normal.  Lungs were 
clear and resonant.  The abdomen was soft and nontender, and 
the liver and spleen were not enlarged.  The genitourinary 
system was not checked, although it was noted that a Pap test 
had been done and a biopsy follow-up was planned.  There were 
no symptoms or other abnormalities noted with regard to the 
musculoskeletal system, other than a callus on the ball of 
the veteran's right foot.  Neurological examination was 
normal.  The veteran was diagnosed as having mild 
cephalalgia, lingering from a head trauma, and onychomycosis 
on the nails of the feet.  

In July 1992, the veteran submitted copies of her service 
medical records.  These records include an "In/Out 
Processing Check List" dated in January 1991.  It was noted 
that the veteran denied any current medical problems, 
including allergies, past heat/cold injury, unresolved 
abnormal laboratory or X-ray reports.  In March 1991, the 
veteran was treated for a viral syndrome and restricted to 
quarters for 72 hours, with no mess or bathroom privileges.  
In April 1991, the veteran sought treatment at the 85th Evac. 
Outpatient Clinic for sore throat and a six day history of 
pain radiating into her ears.  Examination revealed no 
tonsillar enlargement or exudation.  Lungs were clear to 
auscultation.  The impression was upper respiratory infection 
with slight pharyngitis.  

These documents also include a "Desert Shield/Storm Out 
Processing Check List," dated in May 1991.  On this form, 
the veteran reported that she had experienced a four to five 
day history of fever which had resolved, as well of several 
episodes of cramps in Southwest Asia, which also had 
resolved.  The veteran also reported a history of diarrhea 
with fever, again resolved, along with a history of viral 
pharyngitis, although the veteran was not taking medication 
for it at present.  

On a "Report of Medical History" dated in May 1991, the 
veteran reported, in part, that she had experienced shortness 
of breath while on active duty for Operation Desert 
Shield/Desert Storm.  The veteran denied any history of 
swollen or painful joints, eye trouble, chronic or frequent 
colds, ear, nose or throat trouble, thyroid trouble, asthma, 
pain or pressure in chest, chronic cough, broken bones, piles 
or rectal disease, arthritis, rheumatism, or bursitis, bone, 
joint, or other deformity, lameness, loss of finger or toe, 
painful or "trick" shoulder or elbow, recurrent back pain, 
"trick" or locked knee, treatment for a female disorder, or 
change in menstrual pattern.  The veteran did report that she 
had felt shortness of breath and difficulty breathing while 
serving in Kuwait City.  She reported cramps in her legs 
while sleeping and stretching, as well as indigestion from 
dietary changes in Saudi Arabia.  Finally, the veteran 
reported having gall stones and "sludge," for which she had 
not had surgery or taken medication.  This condition had 
apparently been diagnosed prior to service.   

These documents also reflect that the veteran underwent a 
"Desert Storm Demobilization" examination in May 1991.  The 
examination revealed that the veteran's head, neck, nose, 
sinuses, mouth, throat, eyes, lungs, chest, abdomen, viscera, 
anus, rectum, endocrine system, genitourinary system, upper 
extremities, feet, lower extremities, spine, "other 
musculoskeletal" and neurologic system were all normal.  It 
does not appear that a pelvic examination was conducted.  The 
veteran's vision was 20/50 bilaterally, which had been 
corrected to 20/15.  The veteran again reported, in part, her 
history of shortness of breath.  

These documents also include an undated medical record 
indicating that the veteran sought acute medial care, and 
reported a two and one half week history of diarrhea and 
nausea.  She denied any vomiting, severe abdominal pain, or 
bloody or black stools.  The veteran stated that she was not 
taking any medication and that she went to the bathroom four 
times a day.  Her stools were "pure water," and there was 
no blood.  It was noted that the veteran had been in the 
Middle East for four months and that she had had an illness 
there for one week.  It was also noted that the veteran had 
eaten "on the local economy."  Upon examination, the 
veteran looked mildly distressed.  Bowel sounds were within 
normal limits and there was no hyperactivity, rebound 
tenderness, rigidity, or bloating.  The assessment was 
diarrhea, rule out parasite versus bacterial infection.  

In August 1992, medical records from the 402nd CA Reserve 
Unit in Tonawanda, New York, were associated with the claims 
file.  A number of these records are duplicative of those 
associated with the claims file in July 1992.  The remaining 
records reflect, in pertinent part, that in March 1984, the 
veteran underwent an enlistment examination for purposes of 
entrance in the Army reserves.  Prior to the examination, she 
denied any history of swollen or painful joints, eye trouble, 
chronic or frequent colds, ear, nose or throat trouble, 
thyroid trouble, asthma, shortness of breath, pain or 
pressure in chest, chronic cough, broken bones, piles or 
rectal disease, arthritis, rheumatism, or bursitis, bone, 
joint, or other deformity, lameness, loss of finger or toe, 
painful or "trick" shoulder or elbow, recurrent back pain, 
"trick" or locked knee, or treatment for a female disorder.  
The veteran did report two late menstrual periods in 1984.  
The veteran also reported that in 1979, she had had a child 
by natural delivery and a tubal ligation.  

Upon examination, the veteran's head, neck, nose, sinuses, 
mouth, throat, eyes, lungs, chest, abdomen, viscera, anus, 
rectum, endocrine system, genitourinary system, upper 
extremities, feet, lower extremities, spine, "other 
musculoskeletal" and neurologic system were all normal.  A 
vaginal pelvic examination was conducted, although the 
results thereof were not detailed.  The veteran's vision was 
20/70 in the right eye, which had been corrected to 20/20, 
while vision in the left eye was 20/200, corrected to 20/25. 

These records also reflect that in April 1984, the veteran 
sought optometry outpatient treatment for her eyesight.  In 
May 1984, the veteran sought treatment for a two-week history 
of swollen right and left ankles.  There was no history of 
trauma, but mild edema was noted.  In May 1985, the veteran 
was diagnosed as having cellulitis and abscess of the left 
calf, after she had complained of pain and swelling in the 
left ankle for several days.  The veteran underwent an 
incision and drainage of the left calf abscess.  

These records also include a December 1987 letter signed by 
John F. Sweeney, M.D., who noted that the veteran had 
undergone a gynecological examination with Pap smear in 
October 1987.  The findings were normal.  These records also 
reveal that the veteran underwent a quadrennial examination 
in December 1987.  Upon examination, her head, neck, nose, 
sinuses, mouth, throat, eyes, lungs, chest, abdomen, viscera, 
anus, rectum, endocrine system, genitourinary system, upper 
extremities, feet, lower extremities, spine, "other 
musculoskeletal" and neurologic system were all normal.  A 
pelvic examination was conducted, and the results appeared to 
be within normal limits, although the notes relating thereto 
are not entirely legible.  The veteran's vision was 20/50 in 
the right eye, corrected to 20/20, while vision in the left 
eye was 20/100, corrected to 20/20. 

These records also reflect that in June 1988, the veteran 
sought treatment for swelling over her left deltoid area 
after receiving required shots during annual training.  
Following an examination, the impression was a sterile 
abscess.  The records also reflect that the veteran obtained 
an eyewear prescription in 1991.  A May 1991 serum test was 
negative.  A prescription record indicated that the veteran 
had undergone gynecological surgery in June 1992, and that 
she should remain off her feet for two days.  Another 
document indicates that in 1992 (the month is unclear on the 
medical record), the veteran had sought VA outpatient 
treatment for, in part, back, pelvic, and hip pain.  
Following an examination, the veteran was diagnosed as having 
"back discomfort."

By an October 1992 rating decision, the RO, in pertinent 
part, denied service connection for a gynecological 
infection.  The basis for this denial was that no 
gynecological infection was found on the most recent 
examination.  

In August 1993, the veteran filed a written statement, in 
which she expressed disagreement with the October 1992 rating 
decision.  Specifically, she claimed that the RO did not have 
the pertinent records from the Buffalo VAMC.  Moreover, she 
claimed that she had had surgery for her gynecological 
condition at the Buffalo VAMC, and that she still bled 20 
days out of each month.    

In October 1993 and November 1993, medical records from the 
Buffalo VAMC were associated with the claims file.  These 
records reflect, in pertinent part, that on March 10, 1992, 
the veteran underwent a consultation examination, reporting 
that she had experienced diarrhea during the Gulf War.  She 
stated that she had had parasites but that the results of 
viral testing were unknown.  It was noted that the veteran 
needed a Pap smear done for a quadrennial examination.  The 
veteran's last menstrual period had been on February 28, 1992 
and her last Pap smear, done in 1990, had been "ok."  She 
did apparently report having severe cramps and blood clots 
with her periods, which would immobilize her for a one day 
period.  Upon this examination, the thyroid was normal, as 
was the abdomen and vulva.  Vagina was clear.  Rectal-vaginal 
examination was negative and there was apparently no blood 
found.  Following the examination, the examiner's impressions 
included history of menorrhagia, history of 
"dysmenorrhagia," and appeared to include the following 
notation: "Persian Gulf War [,] ? viral ? parasites."  

A March 25, 1992 entry in these medical records indicate that 
a Pap smear done on March 11, 1992, had revealed high grade 
"intra-epith lesion" and was negative for parasites.  This 
entry also indicates that the veteran's Ferritin was less 
than 5.0 L and that the veteran ate no red meat.  On a 
Consultation Sheet dated on March 25, 1992, it was noted that 
the March 11, 1992, Pap smear had revealed a "High Grade Sq 
Infra epith Lesion."  The veteran was referred for an 
evaluation and treatment.  A consultation report dated on May 
6, 1992, indicates that the veteran was examined and noted to 
have "mod-severe dysplasia."  It was also noted that a 
colposcopy had been done, the results of which were 
consistent with dysplasia.  It was reported that biopsies had 
been done, the results of which were sent to another 
physician.  A June 17, 1992 entry indicates that the veteran 
was again examined and that biopsies were taken at 6 o'clock, 
and 11 o'clock.  An endocervical curettage was also done.  
The findings were consistent with moderate to severe 
dysplasia.  

These records also reflect that the veteran sought outpatient 
treatment for diarrhea and nausea in September 1992.  A brief 
examination revealed that her lungs were clear.  The rest of 
the examination was benign.  The diagnoses were nausea and 
diarrhea. 

In September 1992, the veteran was admitted for excision of 
the cervix for moderate to severe dysplasia.  These records 
also include the report of a September 1992 large loop 
excision of the transformation zone of the cervix and 
endocervical curettage.  It was noted that the veteran was 
gravida II, para II, with the last menstrual period occurring 
in September 1992.  She was admitted with an abnormal Pap 
smear showing dysplasia and colposcopic biopsy showing 
moderate to severe cervical dysplasia at the 3 and 5 o'clock 
position of the ectocervix.  The endocervical curettage was 
negative, however.

The veteran was brought to the operating room and placed in 
the dorsolithotomy position.  The vagina and perineum were 
prepped, the veteran was draped and speculum was placed.  
Betadine prepping of the vagina was done, followed by Lugol's 
application to the cervix.  One percent local Lidocaine was 
placed around the ectocervix, followed by approximately 20 cc 
of a dilute Vasopressin solution.  When the cervix was 
blanched white, the larger loop was used and on a 55/35 
blended, cut, coag mood, the loop electrode was started on 
the left side of the cervix and continued across towards the 
right.  A large portion of the ectocervix was removed.  All 
bleeding was controlled by cautery and an endocervical 
curettage was done of the cervix and submitted separately.  
Cone biopsy was submitted fresh.  Suture was placed at 12 
o'clock with 3-0 silk to identify 12 o'clock.  Estimated 
blood loss was minimal at 8 cc.  Sponge, needle and 
instrument counts were correct. 

The veteran tolerated the procedure well and went to the 
recovery room in good condition.  

In October 1992, the veteran was seen for a check-up 
following her surgery in September.  It was noted that the 
pathology had revealed severe dysplasia.  A follow-up Pap 
smear was to be done in four months.  An appointment for this 
Pap smear was set for March 1993, but it was canceled.  

These records reflect that in January 1993, the veteran 
apparently underwent an examination related to her Gulf War 
service.  The veteran described her general health as being 
"all right," but noted that she had been sickly since 
approximately the first week in April 1991.  She was not sure 
if she had been involved in clearing a contaminated area or 
equipment, but she had been in areas which had recently been 
contaminated with oil, and had been enveloped in smoke.  The 
veteran also believed that she had consumed food or drink 
that could have been contaminated by oil or smoke.  
Examination revealed that the veteran's vital signs, general 
appearance, neck, eyes, throat, lungs, extremities, and 
muscles were all normal.  

In May 1994, additional medical records from the Buffalo VAMC 
were associated with the claims file.  Many of these records 
are duplicative of those VAMC summarized above.  These 
records reflect, in pertinent part, that the veteran 
conferred with a social worker in December 1993 and 
complained of post-Gulf War symptoms, including constant sore 
throat, a growth on her cervix, and an enlarged thyroid.  The 
veteran reported that following the surgery on her cervix, 
she had experienced excessive bleeding during her periods.  
The excessive bleeding also caused her to miss gynecological 
appointments.  The veteran did not feel that she had received 
adequate treatment.  The veteran continued to receive 
outpatient gynecological treatment in February 1994, during 
which she reported continued spotting.  In March 1994, it was 
noted that a Pap smear had revealed an "in situ."  When 
advised of this by telephone, the veteran stated that she was 
planning to continue seeking treatment for her symptoms in 
Canada.  She was told not to delay any follow-up, because the 
lesion on her Pap smear was suspicious.

An additional medical record from the Buffalo VAMC was 
associated with the claims file in August 1994.  This record 
reflects that in August 1994, the veteran sought outpatient 
treatment and reported, in pertinent part, that since Desert 
Storm she had had "stomach problems" and chronic sore 
throat.  She also reported thyroid problems and visual 
symptoms.  A Pap smear was apparently conducted during this 
outpatient visit, although the results were not detailed.

The veteran underwent a cranial nerves examination for VA 
purposes in August 1994.  It was noted that she complained 
of, in pertinent part, seeing spots in front of her eyes.  
The veteran also described discomfort behind the neck.  She 
denied any cramps, as well as any major medical illness such 
as thyroid disorder, pulmonary, GI, GU, rheumatologic, or 
hematological disturbances.  Upon examination, the veteran 
appeared healthy and in no distress.  Pupils were round and 
reactive.  Ocular movements were full, vision was intact and 
fundi were clear.  General mobility was normal.  Strength was 
5/5 and reflexes were 2+ in all extremities.  Gait and 
Romberg test were normal, as was tandem walking.  General 
physical examination including cardiopulmonary examination 
was normal.  The abdomen was benign and the spine was 
nontender.  The examiner did not make any diagnoses or 
assessments pertinent to the claims currently on appeal.

In July 1996, the veteran filed a written statement in which 
she asserted that she wanted to "reopen" her claim 
concerning service connection for a gynecological condition.  
She was still bleeding 20 days every month, and had 
apparently been diagnosed as having cancer.  The veteran also 
indicated that she was seeking service connection for a 
thyroid condition, which had apparently been a constant 
problem since Desert Storm.  In a separate handwritten 
statement, the veteran stated that she was bleeding 15 to 20 
days every month. The discharge was not normal: her blood was 
thick and slimy.  She also had a discharge of "flesh 
colored" chunks.  The veteran queried as to whether this 
could have been part of the cervix. 

On a separate written statement filed in July 1996, the 
veteran asserted that she had had contracted a vaginal 
infection which had lasted a couple of weeks during the Gulf 
War.  According to the veteran, a VA Pap test had revealed 
that she had severe dysplasia, and she was told by a VA 
physician that she had a high chance of having cancer.  A 
Loop Excision Electrosurgical Procedure (LEEP) had been 
recommended, and this was performed in September 1992.  

During the procedure, the veteran experienced a sharp, 
stabbing pain on her right side.  The procedure was stopped 
until she calmed down.  The physician said she must have 
moved, causing the instrument to move off her cervix, but the 
veteran had not moved.  According to the veteran, the 
physician had an intern helping him, and "he screwed up."  
After this procedure, the veteran's periods lasted up to 
fifteen days.  She would start spotting for four to five 
days, followed by a heavy period for four or five days, 
followed by spotting again for four to five days.  The heavy 
flow was to the point sometimes that she could not leave her 
house, and she would bleed on chairs, couches, mattresses, 
and car seats.  The veteran constantly had to wear feminine 
protection.  She was also very anemic and was taking iron 
pills.  The physician tried to put the veteran on birth 
control pills to regulate her periods, but she became sick 
and could not take them anymore.  The veteran took a Pap test 
in February 1994, which apparently confirmed that she had 
cancer.  

The veteran also attached a number of medical records along 
with her written statements.  These records reflect, in 
pertinent part, that a Pap smear conducted in February 1994 
resulted in a diagnosis of high grade squamous 
intraepithelial lesion, carcinoma in situ.  A cytology report 
dated in March 1994 noted no abnormal cells.  In May 1994, 
the veteran underwent a cervix biopsy which revealed a 
diagnosis of chronic cervicitis, squamous metaplasia, and 
koilocytosis (flat condyloma).  Endocervical curettings 
revealed no pathological diagnosis.  

The veteran submitted another written statement in July 1996, 
in which she reported, in pertinent part, that since Desert 
Storm, she had experienced fatigue and aching muscles.  She 
also reported that she had had an enlarged thyroid, which was 
revealed during a May 1992 VA examination.  The veteran was 
unable to get a follow-up appointment at VA, so she went to a 
civilian doctor, who performed a sonogram and took blood 
samples.  It was discovered that her thyroid was enlarged and 
the veteran was diagnosed as having hypothyroidism.  She was 
placed on medication.  When the veteran was finally able to 
see a VA doctor again, the doctor felt the veteran's thyroid 
and said there was nothing wrong.  

The veteran attached a number of medical records to this 
written statement.  In addition to a duplicate copy of her 
May 1992 compensation examination, she included a September 
1994 report of an ultrasound of the thyroid gland.  The 
impression was a mild thyromegaly with the right lobe being 
larger than the left lobe, no evidence for any discrete 
nodules seen, and diffuse inhomogenity noted in both lobes of 
the thyroid gland consistent with early multi-nodular goiter 
versus chronic thyroiditis.  Clinical correction was 
recommended.  

By a December 1996 rating decision, the RO denied service 
connection for a gynecological disorder to include cancer. 

The veteran underwent a miscellaneous neurological disorders 
examination for VA purposes in January 1997.  It was noted, 
in pertinent part, that upon examination, the veteran 
appeared healthy, with normal speech and articulation.  
General mobility was normal and gait coordination was intact.  

The veteran underwent a hypothyroidism examination for VA 
purposes in February 1997.  It was noted that the veteran 
remained in the Reserves.  She complained of, in pertinent 
part, muscle aches.  Upon examination, her pupils were equal 
and reactive and responded to light and accommodation.  Her 
external ocular muscles were intact.  The veteran's lungs 
were clear to auscultation and resonant to percussion.  Her 
thyroid function tests were all normal.  A thyroid ultrasound 
showed the thyroid to be normal in size, although it was 
reported that there were small hypoechoic foci which were 
consistent with early thyroiditis.  There was no focus mass.  
The remaining laboratory reports revealed microcytic anemia.  
The examiner concluded that although the veteran had symptoms 
that would be consistent with thyroid disease with normal 
thyroid functions, the likelihood of thyroid disease was 
extremely unlikely.  According to the examiner, the veteran 
did have microcytic anemia which appeared chronic in nature 
and unrelated to the examination.  There was no evidence of 
thyroid enlargement.  

By a May 1997 rating decision, the RO, in pertinent part, 
denied service connection for a thyroid condition.  

In July 1997, the veteran filed a written statement, in which 
she expressed disagreement with the rating decision denying 
service connection for a gynecological disorder to include 
cancer.  In a separate written statement, the veteran 
asserted that during her first VA gynecological examination, 
much of the conversation she had with the physician was not 
reflected in the ultimate report.  The veteran also noted 
that in the May 1992 VA examination report, the VA physician 
had noted her history of a gynecological infection while she 
served in the Gulf.  The veteran felt that this alone was 
proof that there was a link between her female disorders and 
her service during the Gulf War.  She suggested that many 
females who served in the Gulf were having similar problems.   

The veteran attached to these statements a copy of an article 
from a publication called "Veterans Voice," dated in Summer 
1995.  This article discussed a recent change in the way VA 
was rating service connected gynecological disorders.  The 
veteran also submitted a duplicate copy of part of the May 
1992 VA examination report, which reflected the medical 
history of a gynecological infection while in the Gulf.  

In a separate written statement filed in July 1997, the 
veteran expressed disagreement with the denial of service 
connection for a thyroid condition.  The veteran asserted 
that a REFRAD examination conducted in May 1991 at Fort Bragg 
following her return from Saudi Arabia "found conditions 
which are related to hypothyroidism."

The veteran attached to this statement a number of medical 
records.  These included a prescription form for thyroid 
medication, laboratory test results dated in August 1994, and 
a September 1994 letter from Robert S. LaMantia, M.D., who 
noted that the results of a recent examination showed thyroid 
enlargement and a low B12 level.  According to Dr. LaMantia, 
follow up care was recommended "as no diagnosis has been 
reached."   

In a separate written statement filed in July 1997, the 
veteran indicated, in pertinent part, that she was seeking 
service connection for joint pain and shortness of breath 
resulting from an undiagnosed illness.

The veteran attached another statement in which she reported 
that she became very sick in April 1991 while still in the 
Gulf, and that she was still sick.  Although she had been 
awarded a 10 percent disability rating for headaches she 
began suffering while in the Gulf, she had other problems 
which she felt warranted compensation.  When she came back 
from the Gulf War, she felt as if she had aged 25 years.  She 
had a cluster of symptoms which were documented by the REFRAD 
facility at Fort Bragg and by the Buffalo VAMC.  The veteran 
had become weak, tired, lethargic, and drained of all energy.  
Things such as cutting the grass or even walking around a 
mall were impossible for her to do.  She also found it 
impossible to get up in the mornings and had had to switch 
out of her morning shifts and work only afternoon shifts so 
as to not jeopardize her job.  The veteran slept over 10 
hours a day and she had to rest after only a small amount of 
exertion.  She would get out of breath easily, experienced 
flu-like symptoms, and had joint aches after only light 
exertion.  Her symptoms felt like a viral infection that 
would not go away.   

The veteran also reported that she came back from Desert 
Storm with severe diarrhea.  Bowel function was irregular, 
and she was either constipated or had diarrhea.  She had had 
numerous stool tests done at Fort Bragg and the Buffalo VAMC, 
all of which had come back negative.  However, the veteran 
felt that she had an intestinal parasite or bacteria.  
According to the veteran, the "doctors can find no 
explanation."  The veteran also reported having blurred 
vision or "floaters," neither of which she had before 
Desert Storm.  She had been diagnosed as having 
hypothyroidism by a civilian doctor.  With regard to her 
gynecological symptoms, the veteran stated that she had a 
severe vaginal infection while in the Gulf.  When she first 
went to the Buffalo VAMC, she was told she had severe 
dysplasia and severe endometriosis.  Following her LEEP 
procedure, she was told it was cancer.  The veteran 
reasserted her belief that her female disorders were related 
to service.  She also reported that she was bleeding 
approximately 15 days every month, and that the bleeding was 
irregular.   

On the back of this statement, the veteran indicated that 
during her Gulf War service, she was less than a mile from 
Patriot missile sites and suggested that she was possibly 
exposed to microwaves and/or radar.  The veteran also 
asserted that she had been exposed to smoke from oil well 
fires as well as dead and dying animals at the Kuwaiti Zoo.  
The veteran also reported that she had possibly been exposed 
to a chemical munitions site at Al Kamiseh.  

A statement of the case was issued in August 1997, in which 
the matters of service connection for a gynecological 
disorder to include cancer, and for a thyroid condition, were 
both referenced.  

In August 1997, the RO issued a letter to the veteran, 
advising her as to the types of medical and nonmedical 
evidence she could submit in support of her claim concerning 
symptoms resulting from an undiagnosed illness. 

Subsequently in August 1997, the veteran filed a statement in 
which she essentially asserted that during the Gulf War, she 
had been exposed to anthrax shots, unknown pills, DEET, oil 
well fires, dead and dying animals, destroyed chemical 
weapons at Khamisiya, depleted uranium, and microwaves.

In a letter dated in August 1997, the veteran again asserted 
that she had "Desert Storm/Persian Gulf Syndrome."  She 
reported that in March 1991, while in the Gulf, she became 
sick with flu-like symptoms.  She had joint and muscle aches, 
headaches, pain and bloating in her abdomen with diarrhea, 
sore throat, and nausea.  She also felt weak and lethargic.  
She went to the 85th Evac. Hospital located in Saudi Arabia.  
When the veteran registered to see a doctor, she was given a 
sick slip.  However, when she sent to pick up her medicine, 
this was taken away from her and she therefore had no proof 
of this first visit.  Subsequently in March 1991, the veteran 
went back to the 85th Evac. Hospital because she was still 
very sick.  She was diagnosed as having a viral syndrome and 
was given a sick slip for this visit, a copy of which the 
veteran attached to her statement. 

The veteran further reported that in April 1991, she went 
back with extreme pain in her throat and ears.  She could not 
eat or sleep due to the pain and she was given medicine.  The 
veteran also attached a medical record memorializing this 
visit.  In May 1992, the veteran was at Fort Bragg and she 
spoke with a doctor about her health problems.  These 
problems were recorded during her debriefing and 
outprocessing, otherwise known as "REFRAD."  She was still 
experiencing the flu-like symptoms of achiness, diarrhea, 
headaches, weakness, lethargy, and nausea.  Subsequently in 
May 1991, the veteran went to another doctor at Ft. Bragg for 
her flu-like symptoms, which were not going away.  She told 
the doctor that she thought she had dysentery; she had 
"green water" coming out of her.  The medic wanted her to 
stay on active duty for testing but, because she had not seen 
her family in months, the veteran told him that she would go 
to the Buffalo VAMC for follow-up care.  He took a stool 
sample and said that he would check for intestinal bacterial 
and parasites.  The veteran called this medical center from 
New York and was told that "the test" was negative.  When 
the veteran asked the woman which test was negative (since 
she supposedly had two tests performed - for bacteria and for 
parasites), the woman could not tell her.

At the Buffalo VAMC, the veteran began seeing numerous 
doctors.  In this statement, the veteran essentially 
summarized her VA medical visits, which are detailed in the 
medical records discussed above.  The veteran again asserted 
her claim that her menstrual bleeding problems resulted from 
the LEEP procedure.   The veteran also reported that she 
participated in the Gulf War Registry at the Buffalo VAMC, 
but she could not remember when this took place.  

The veteran wrote that after coming off of active duty in May 
1991, she did not work in any full-time position for nearly 
two years.  She had had diarrhea for months after getting 
back from the Gulf, along with the other flu-like symptoms.  
She also would get a sore throat every day.  Her first full-
time position started around December 1993, and the veteran 
could only work on afternoon shifts.  The veteran felt as if 
she aged 20 years after serving only five months in the Gulf.  
The veteran attached to this statement a number of medical 
records which are duplicative of those filed previously and 
summarized above. 

In September 1997, the veteran filed a Form 9, in which she 
indicated she was appealing the "hypothyroidism as a result 
of service in the Gulf War" and a gynecological disorder due 
to infection during Gulf War service.

In September 1997, the veteran submitted two lay statements 
on her behalf.  In the first statement, one individual noted 
that she had known the veteran since 1982.  This individual 
wrote that the veteran had been an outgoing, energetic, and 
busy person.  She was a single parent with two young sons.  
She held a full time job and attended school full time.  She 
was always ready to have fun.  During this time, the veteran 
also enlisted in the Army and finished her training 
satisfactorily.  When the veteran returned from the Gulf War 
in 1991, she was not the same outgoing, energetic person.  It 
was months before she left home for any more than a few hours 
because she never felt good.  The veteran was plagued with, 
in pertinent part, muscle pain and spasms, as well as 
multiple gynecological problems.  It almost seemed as though 
the veteran had lost her zest for life.  The veteran had been 
treated for various problems by physicians since her return 
from the Gulf, but she still lacked a reason for the way she 
felt.  Clearly, according to this individual, the veteran was 
not the person she once was.   

In a second lay statement, another individual noted that 
before Desert Storm, the veteran was very outgoing and 
energetic.  She was both physically and mentally healthy and 
was an easygoing and patient person.  When she returned in 
May 1991, both her mental and physical health had changed.  
She suffered from flu-like symptoms, including diarrhea, for 
months after her return.  The veteran was barely able to 
leave the house and was unable to work at a regular job.  
When she returned, she had also developed female problems, 
which VA attempted to treat.  The treatment left the veteran 
spotting blood constantly.  She was tired all the time and 
with the spotting of blood, she felt sick all the time.  She 
had no energy and little enjoyment of life.   

The veteran underwent a compensation and pension examination 
in September 1997.  The examiner noted that the veteran's 
claims file and records were reviewed prior to the 
examination.  It was noted that the veteran was currently 
working.  She was status post bilateral tubal ligation in 
1979 and had had two normal, spontaneous vaginal deliveries.  
Subjectively, the veteran complained of "feeling crummy."  
She felt like she had the flu and had fatigue, sore throats, 
and headaches every day.  This was consistent with her prior 
complaints. 

Upon this examination, it was noted that the veteran might 
have gained six or seven pounds.  Her carriage, posture, and 
gait were normal.  Her skin was warm and dry.  The lymphatic 
and hemic systems were normal.  The veteran's head was 
normocephalic and atraumatic, and her neck was supple.  The 
veteran wore corrective lenses without recent prescription 
change.  Her pupils were equal and reactive in response to 
light.  Her external ocular muscles were intact.  Lungs were 
clear to auscultation and resonant to percussion.  The 
veteran stated that she could climb only one flight of 
stairs, but she could run approximately 400 feet.  Her 
abdomen was soft and nontender and nondistended, with 
normoactive bowel sounds.  She was described as having had a 
good appetite between April 1991 and November 1991, although 
weight loss was observed.  She also reported having had 
diarrhea when in Desert Storm.  She felt that her bowel 
movements were now different, although she was unable to 
detail what "different" meant.  She had no hernia.  
Genitourinary system was normal.  

An examination of the extremities revealed full range of 
motion of both the veteran's upper and lower extremities 
without swelling, atrophy, or tenderness.  Her feet were 
normal.  She denied any heat or cold intolerance.  The 
thyroid was not palpable.  Motor strength was 5/5 globally 
and coordination was good.  Reflexes were brisk and 
symmetric.  The veteran was Romberg negative.  Stool occult 
blood was negative.  B12 was moderately low, folate was 
normal, ferritin was low, TSH was normal, and cholesterol was 
normal.  Pelvic echo was negative.  Thyroid echo revealed 
questionable early thyroiditis, subsequently negative.  A CT 
of the head was negative.  C-spine, plain films, were also 
negative.  Liver function tests were normal.  Hemoglobin was 
10.2 and hematocrit was 32.3.  Thyroid function test, 
conducted in February 1997, were all within normal limits 
with a T3/T4 at 6.5.  A chest X-ray, done in September 1997, 
was normal.  Rheumatoid factor was nonreactive.  It was noted 
that the veteran had microcytic anemia, which might have been 
due to iron deficiency, according to the examiner.  A 
cervical smear was negative for chlamydia trachomatous by DA 
probe from September 1997.  

The veteran also underwent a gynecological examination for VA 
purposes in September 1997.  This examination report reveals 
that the veteran reported having had bladder infections in 
February and March, with incontinence.  She only had 
incontinence when she had urinary tract infections, for which 
she was diagnosed and treated in Canada.  The examiner did 
not have these records, but he apparently requested them.  
The veteran did not smoke and she ate red meat, rarely.  She 
had no history of sexual trauma or sexually transmitted 
diseases.  The entire review of the systems was otherwise 
negative.

The veteran's last menstrual period began twelve days before, 
and was still ongoing; she had a discharge.  Her prior 
menstrual period began in mid-August, and was long.  The 
veteran's periods would generally last 15 to 18 days.  They 
were heavy for three to four days, and there would be 
spotting before and after.  Her bleeding had occurred after 
the LEEP operation, after which she was given birth control 
pills.  However, these pills apparently caused her to vomit.  
The veteran did not seek treatment for her menorrhagia.  She 
was told by her physician that a hysterectomy was too extreme 
of a treatment.  She had had cramps with her periods, for 
which she took Midol and aspirin.  This had helped, but she 
also experienced itching and discharge all the time.  The 
veteran had had a yeast infection in June 1997, and she 
thought she still had one at the time of the examination.  

The veteran reported that she had had anemia, and she 
believed that this began before the bleeding problem.  The 
veteran attributed the anemia to something other than the 
bleeding problem that she had now.  She was treated with iron 
before, but this gave her constipation.    

Upon examination, the veteran appeared normal and thin.  The 
thyroid was normal and palpable.  The lymph nodes were 
negative.  Vulva showed some dark blood.  The vagina showed 
some bright-red blood.  The cervix had blood present.  The 
anterior cervix showed almost a polypoid but a sessile 
polypoid appearance, probably secondary to the LEEP 
procedure. The exocervix was open.  The uterus was slightly 
to the right and somewhat increased in size, to approximately 
four-weeks' size.  Adnexa were negative bilaterally.  The 
rectal/vaginal examination was negative.  The examiner's 
impressions were as follows:

1.  	History of an abnormal Pap smear.
2.  	Post bilateral partial salpingectomy 
in 1979.
3.  	History of menometrorrhagia.
4.  	History of dysmenorrhea.
5.  	Severe cervical dysplasia treated 
with LEEP 
     	procedure and a cone in 1992.
6.  	Abnormal Pap smears in 1994?  
Followup.
7.  	Family history of colon cancer.
8.  	Headaches.
9.  	History of vaginitis, yeast 
infection, Gardnerella 
     	infection, and beta strep 
infection.
10.  	History of urinary tract 
infections with stress 
     	incontinence at the time of the 
infection.
11.  	History of findings compatible 
with thyroiditis 
on ultrasound of the thyroid with 
negative peripheral blood studies.
12.  	History of iron-deficiency 
anemia.
13.  	History of vitamin B12 
deficiency.

The examiner included a thorough review of the veteran's 
medical records in the examination report.  The examiner also 
included the following text in an addendum to the examination 
report:

My [personal] view based on the C-file 
and the medical chart from the Buffalo VA 
(without access to the full Canadian 
records in 1994 or any pelvic exam on 
outprocessing in 5/91) is that the 
gynecologic disorders have a basis for 
claim for compensation.

My reasons are that:  1) all paps before 
1992, that were available to me, were 
negative and in 1992 there was severe 
dysplasia, often referred to as carcinoma 
in situ found on pap, colposcopy and 
biopsy.  The uterus remains and so 
susceptibility to [recurrence] remains.  
2)  No pelvic exam was described on 
outprocessing in May of 1991.  There was 
a complaint of intermittent discharge 
vaginally (made in 1992) and subsequent 
cultures have shown streptococcus and 
gandenerella; Canadian colposcopy on 
5/18/94 showed Kontorytosis (associated 
with condylomatous or viral 
infection/changes)[.]   3) [Menorrhagia] 
has been a documented complaint since 
1992 and associated anemia substantiates 
complaints.   

In September 1997, the veteran also underwent a joints 
examination for VA purposes.  She reported, in pertinent 
part, symptoms of nausea and blurred vision, as well as other 
symptoms she attributed to the flu.  The veteran stated that 
she had frequent sore throats and diarrhea, which had become 
severe.  The veteran also reported having been evaluated for 
parasites and infectious bacterial bowel problems.  The 
veteran stated that she was tired and lethargic at all time.  
She felt alright when she awakened in the morning, but her 
symptoms would arise later in the day.  She reasserted that 
while on active duty, she had experienced multiple chemical 
exposures, as well as exposure to radiation.  

Examination revealed no crepitation in the cervical spine.  
Range of motion of the veteran's cervical spine, shoulders, 
elbows, wrists, hips, and knees were all within normal 
limits.  The veteran stated that she was usually stiff in the 
lower back area in the mornings.  This would last for 
approximately half an hour.  After noting that the claims 
file had been reviewed, the examiner concluded that there was 
no clinical evidence of bone or joint abnormalities.  

The veteran also underwent a trachea and bronchi examination 
for VA purposes in September 1997.  The examiner noted that 
the claims file was extensively reviewed prior to the 
examination.  The veteran was noted to be a nonsmoker.  She 
complained of, in pertinent part, feeling like she had the 
flu.  She had a sore throat every day and was unable to talk.  
Upon examination, the veteran's lungs were clear to 
auscultation and resonant to percussion.  She had no history 
or evidence of asthma or asthma attacks. She had no cough or 
sputum production.  The veteran could only could only climb 
one flight of stairs; however, she also stated that she could 
run 400 feet.  There was no evidence of infectious disease 
present.  

A chest X-ray conducted in September 1997 revealed clear 
lungs and a normal cardiac mediastinal silhouette with no 
cardiomegaly or masses.  The lateral posterior costophrenic 
sulci were sharp.  No pneumothorax was noted, nor were there 
any bony abnormalities evident.  The examiner concluded that 
there was no evidence of disease or disability of the trachea 
or bronchi.

In October 1997, the veteran underwent an intestines 
examination for VA purposes.  It was noted that alternating 
diarrhea and constipation had been evaluated and that all 
tests had been negative, including culture for parasites and 
ova.  When the veteran had diarrhea, her stools were mixed 
with mucus but there was no bleeding.

Upon examination, the veteran appeared well developed, well 
nourished and in no acute distress.  Her pupils were central 
and reactive to light.  The throat was not inflamed.  There 
was no cervical lymphadenopathy.  The neck was supple and 
displayed full range of motion.  Her chest was symmetrical 
and air entry was present on both sides.  The abdomen was 
soft and not distended.  There were no surgical scar and no 
organomegaly.  No masses were felt and there was no 
tenderness, guarding, or rigidity.  No herniae were felt.  
Rectal examination revealed a few skin tags.  The sphincter 
was intact.  No masses were felt and the stool was heme-
negative. The veteran had gained weight during the past year.  
She was not anemic, malnourished, or nauseated.  The veteran 
had alternating constipation and diarrhea which was not 
helped by any medication.  The veteran was presently careful 
of what she ate.  She was diagnosed as having, in pertinent 
part, chronic diarrhea. 

The veteran also underwent a visual examination for VA 
purposes in October 1997.  She reported, in pertinent part, 
that while in Desert Storm, she had constant eye irritation.  
While in the service, the veteran had seen either an 
optometrist or optician, who told her that she had the 
beginnings of glaucoma.  She got her last set of glasses in 
1990, and the veteran stated that she had had problems with 
blurry vision and floaters ever since her tour of duty in 
Desert Storm.    

The veteran's present prescription consisted of a -1.25 
sphere in the right eye and in the left eye, a -1.50 plus 
0.25 at 155 degrees.  The veteran's vision at near without 
correction was 20/20 in the right eye and 20/20 in the left 
eye.  At distance, the veteran's visual acuity without 
correction in the right eye was 20/100 and 20/200 in the left 
eye.  With her present prescription, her vision was 20/15 in 
the right eye and 2/20 +3 in the left eye.  Her tensions by 
applanation were 20 in the right eye and 20 in the left eye.  
The veteran's lids and lashes showed crusting at the base of 
the lashes in both eyes.  The conjunctiva appeared within 
normal limits.  The corneas were clear in both eyes.  The 
anterior chambers were deep. The iris and pupil were within 
normal limits.  There were some rare cortical opacities in 
both lenses of the eyes, and these were in the periphery of 
the lenses.  On 90-diopter funduscopic examination, the cup-
to-disc ratio was 0.3 in both eyes.  The optic nerves were 
sharp and pink.  The macular were within normal limits in 
both eyes, and the A/V ratio was 2/5.  

The examiner's impressions were as follows:

1.  	The [veteran] has blepharitis, which 
may account for her eye irritation.  
2.  	The [veteran] has some rare 
peripheral cortical opacities in the 
lenses of both eyes; however these 
are not affecting her vision.
3.  	The [veteran] has a complaint of 
floaters; however, I was not able to 
visualize them.
4.  	The [veteran] is myopic in both 
eyes, and was able to be corrected 
to 20/15 in the right eye and 20/20+ 
in the left eye.

In October 1997, the veteran's representative submitted a 
letter from the veteran dated in September 1997.  In this 
letter, the veteran reported that during her September 1997 
VA gynecological examination, the examiner asked her if she 
ate a lot of red meat.  The veteran responded that she did 
not.  The examiner apparently alluded to the fact that the 
veteran was anemic and that this was the reason for her 
menstrual bleeding (which lasted approximately 15 days a 
month).  The veteran did not agree with this.  She had had 
six to seven day periods up to the point when she had the 
LEEP surgical procedure done at VA.  She began bleeding 
irregularly after the LEEP procedure.  Her anemia did not 
cause the irregular bleeding, according to the veteran; her 
LEEP did.  After she complained about her bleeding to a 
physician at the VA clinic, she was given birth control pills 
to straighten out her periods.  However, she became very sick 
while taking the pills and had to stop taking them.  

A November 1997 supplemental statement of the case was 
issued, in which the veteran's gynecological disorder and 
thyroid symptoms were again discussed.

By a November 1997 rating decision, the RO deferred a 
determination on the veteran's claim for entitlement to 
compensation under 38 U.S.C. § 1151 for menometrorrhagia as 
due to large loop excision of the transformation zone of the 
cervix and endocervical curettage.  By the same rating 
decision, the RO denied service connection for joint aches, 
muscle aches, eye symptoms, shortness of breath, "flu-like" 
symptoms, weight gain, skin symptoms, and hair symptoms, all 
as chronic disabilities resulting from an undiagnosed 
illness. 

By a separate November 1997 rating decision, the RO denied 
service connection for a thyroid condition, and for "flu-
like symptoms." 

In a December 1997 supplemental statement of the case, the RO 
continued to deny service connection for a gynecological 
disorder and a thyroid disability.

The veteran testified before a local hearing officer in 
January 1998.  She reported that she had been on active duty 
from January 1991 to May 1991.  Sometime in March or April, 
she had had a bad vaginal discharge and infection, although 
she did not see a physician for these symptoms.  It lasted 
two or three weeks and then went away.  The veteran had never 
had these types of vaginal symptoms before and all of her Pap 
screens had been normal.  When she came back to the U.S., the 
veteran went to the Women's Health Clinic and told Dr. 
Sulewski about the infection.  She had a Pap smear done at 
the time and was told that she had severe dysplasia.  The 
veteran did not know what that was.  

While serving in the Gulf, the veteran also had severe 
diarrhea and achiness.  The veteran was supposed to go on a 
mission to the Kuwait City Zoo, but she was just too sick.  
She thought she was dying.  She apparently sought treatment 
three times.  The veteran had no documentation of the first 
visit, but the second time she was given a sick slip.  This 
indicated that she had a viral infection and had to stay in 
bed for 72 hours and drink fluid.  The veteran was also given 
medication.  The third time, the veteran had a severe sore 
throat and swollen glands.  She was given more medicine for 
what apparently was a viral infection.  

When the veteran returned from the Gulf, she underwent a 
REFRAD examination at Fort Bragg, and it was documented that 
she had severe diarrhea.  At the time, the veteran had 
headaches and watery stools.  While her superiors wanted to 
keep her on active duty, the veteran told them that she 
wanted to go home.  Stool samples were taken and the veteran 
was told that she was going to be checked for bacteria and 
parasites.  The veteran later called and was told that the 
results were negative.

The veteran was first told that her Pap smear was not normal 
in March 1992.  The veteran had been diagnosed as having 
dysplasia in the fall or early spring following her 
separation from active duty.  The LEEP procedure was then 
recommended and was conducted in October 1992.  The veteran 
was told that the procedure would essentially involve a hot 
wire that would be run over the cervix to kill the cells.  
From October 1992 to February 1994, the veteran could not get 
in for a Pap smear because she was always bleeding.  She had 
to cancel at least two appointments because of this.  At the 
time of the hearing, bleeding was still a problem for the 
veteran.  She would bleed for ten days, quit for two, bleed 
for 15 days, stop for five days, etc.  The veteran also 
reported feeling bloated and having backaches.  

When the veteran told the VAMC about her bleeding problems, 
she was given birth control pills and told to take one every 
twelve hours.  However, she started throwing up trying to 
take them.  The veteran was subsequently told that her 
bleeding was probably due to a lack of iron.  A sonogram was 
conducted in September 1997, but this came back as normal.  
The veteran apparently failed an Army reserves examination 
due to her bleeding.  During the hearing, she also complained 
of having chronic yeast infections and vaginal itching.  The 
veteran confirmed that she had not seen a doctor in service 
about any gynecological problems.  The veteran basically 
served with only men in Saudi Arabia, and it was difficult to 
talk to anyone about her female problems.  She did remember 
telling the VA physician that she had a bad smelling 
gynecological odor.  The veteran did not know if she ever 
mentioned these symptoms in a diary she was keeping.  

The veteran reported that during the LEEP procedure, an 
intern stabbed her and she screamed and jumped.  The other 
physician told that the veteran that the instrument had gone 
off her cervix because she had moved.  She had been told that 
the cervix was numb and that she would not feel anything.  
The veteran could not say whether the procedure led to her 
bleeding, but something did happen that caused her to scream.  
The way the veteran understood it, they were trying to cut 
along the natural curve of the cervix.  If they went a little 
too deep, the result would be pockets filled with blood.  The 
blood would get heavy and start dripping out.  That was what 
the veteran thought had happened with her. 

The veteran further testified that she had seen a private 
physician, Dr. LaMentia, an endocrinologist in Snyder, New 
York.  Dr. LaMentia was a specialist who had told her that 
she had thyroid problems.  She was also told by a VA 
physician that she had an enlarged thyroid, during a 
compensation examination. 

The veteran testified that she first began to experience 
joint pain and muscle aches in the Gulf War.  She was unable 
to complete one of her missions to Kuwait City because of 
these symptoms.  She felt as if she had the flu, in terms of 
the symptoms of achiness and lethargy.  The veteran visited a 
doctor and was treated for a viral condition.  The symptoms 
had remained up to the time of the hearing, along with 
chronic diarrhea, which began eight or nine months after the 
veteran went to the doctor.  According to the veteran, she 
was lethargic, had chronic sore throats, and felt aches and 
pains in her neck and arms.  Her bowels were completely 
different than before Desert Storm.  She would either be 
constipated or have diarrhea.  The veteran also complained of 
having a "low blood count." 

The veteran first began to notice chronic "floaters" in her 
eye while in Saudi Arabia.  She thought everyone had them.  
She went to see a doctor who apparently treated her just for 
headaches.  During her last Army physical, she was told that 
she had floaters and that this was the beginning stage of 
glaucoma.  This was during her "MEPS" examination in August 
1997.  The final results of the veteran's examinations were 
apparently available at her reserve center, the address of 
which was provided by the veteran.  

The veteran suggested that she had been exposed to chemicals 
while in the Gulf War, and that she started stuttering when 
she came back.  The chemicals were likely contained in the 
shots or pills they were given according to the veteran.  The 
veteran also testified that she was exposed to dead human and 
animal bodies, as well as smoke from oil fires.  The veteran 
saw soldiers wearing "Nuclear Biological and Chemical" tape 
somewhere near "Kamasia."  The veteran reported that she 
used to have more energy, but now she felt tired after 
walking up a flight a stairs.  She would be "out of it" for 
three days after a PT test.  As far as the veteran was 
concerned, she failed her reserves PT test due to fatigue 
rather than bleeding.  The veteran felt like she had aged 25 
years.  After walking for 40 minutes, she would feel sick to 
her stomach and feel like throwing up.  The veteran testified 
that she had switched to all afternoon shifts because she 
could not get up in the morning.  She had missed a big parade 
in Washington, a Fourth of July picnic, and a December 
wedding, all due to her symptoms.  

Twice in January 1998, the veteran submitted written 
statements in which she asserted that she had undergone an 
Army Quad physical at MEPS in August 1997.  The examiner 
refused to evaluate her and gave her all zeroes, which meant 
"no rating."  She then went back to MEPS later in August 
1997 and was evaluated by another examiner.  This medical 
officer changed the zeroes to ones, which meant "unfit for 
military service."  The officer told the veteran that the 
change was due to her female problems.  

With both written statements, the veteran attached a copy of 
the August 1997 MEPS examination report.  Much of the 
handwritten report is hard to read, although it does indicate 
that the veteran complained of, in part, shortness of breath, 
gynecological symptoms, diarrhea, and a thyroid problem.  
Upon examination, the veteran's vision was 20/100 in the 
right eye and 20/200 in the left eye.  Following the 
examination, the veteran was diagnosed as having, in 
pertinent part, elevated intraocular pressures, etiology 
possibly rule out glaucoma, post-operative history of severe 
and disabling dysmenorrhea, with associated prolonged menses.  

In February 1998, a large number of medical records from the 
Buffalo VAMC were associated with the claims file.  Many of 
these records are duplicative of those summarized above.  The 
remainder does include, in pertinent part, the report of a 
biopsy conducted on June 17, 1992.  It was noted that the 
veteran underwent a "G2 P2 LOOP" on June 6, 1992, that a 
Pap had revealed moderate to severe dysplasia, and that all 
previous Paps were normal.  The biopsy revealed high grade 
dysplasia (cervical intraepithelial neoplasia 3) with 
features of human papilloma virus, cervical biopsy 6 o'clock 
cervix and 11 o'clock cervix, and fragments of endocervix 
with chronic inflammation, curettage.  The biopsy report also 
appeared to confirm high grade dysplasia.    

These records also reflect that the veteran underwent a 
"Persian Gulf Screening" in January 1994.  She reported 
problems with bleeding from her cervix, fatigue, headaches, 
stomach symptoms, diarrhea, dizziness, weakness, "seeing . . 
. black spots," and a swollen thyroid.  The veteran also 
reported a history of sleep disturbances.  The veteran was 
referred to the Buffalo VAMC for further evaluation.  These 
records also reflect that in February 1994, the veteran 
sought outpatient treatment after complaining of a sore 
throat since 1991.  Following an examination, the veteran was 
diagnosed as having a sore throat. 

These records contain documentation of the veteran's visits 
with a social worker between May 1994 and August 1994, during 
which time she primarily complained about her gynecological 
symptoms.  In December 1994, the veteran sought treatment for 
her thyroid.  She also reported, in part, that after 
returning from Desert Storm, she had diarrhea for eight 
months.  The veteran also restated her post-war gynecological 
symptoms.  Examination revealed that the veteran was in no 
acute distress.  The thyroid was normal and there were no 
enlarged lymph nodes.  The assessment was that the veteran 
most likely had no thyroid disease.  In April 1996, the 
veteran sought VA outpatient treatment after having pulled a 
muscle on the left side of her back after lifting a heavy 
load.  She complained of spasmodic pains off and on.  
Following an examination, she was diagnosed as having 
backache (sprain).  

In a handwritten letter associated with the claims file in 
February 1998, the veteran asserted that two physicians had 
offered no suggestions about her bleeding after their initial 
examinations and blood tests.  They seemed not to want to 
"get involved."  The veteran asked one of the physicians if 
she could tell whether the veteran had undergone the LEEP 
procedure by looking at her cervix, and the physician refused 
to answer.  She told the veteran to ask the physician who 
performed the procedure.  After a negative sonogram and blood 
work, another physician offered no medical treatment or 
suggestions.  She stated that she was "confused about her 
role" and offered no course of action.  The veteran felt 
that if VA were to contact these two physicians, they would 
probably not offer any information, since they did not want 
to get involved. 

In March 1998, medical records from the office of Veena 
Boude, M.D., an Ontario-based physician, were associated with 
the claims file.  These records are essentially duplicative 
of those memorializing the colposcopy and Pap smear conducted 
in May 1994, as summarized above. 

The veteran underwent a gynecological examination in May 
1998.  It was noted that the examiner had seen the veteran on 
several occasions in the past, and the veteran had last been 
seen in September 1997.  The examiner noted that the 
veteran's family history as well as past medical history had 
been reviewed.  A review of systems indicated essentially no 
change.  The veteran did eat some red meat and drank some 
alcohol, but did not smoke.  She did not want to have a 
mammogram done.  The veteran reported having numerous 
problems with diarrhea, which she attributed to the time she 
was in Saudi Arabia.  

The veteran was menstruating at the time of the examination.  
She had been spotting for the prior five days.  She could not 
remember her prior menstrual period.  She would spot for 
three days, and then have a period in between.  The veteran 
recounted her history of Pap smears, and it was noted that 
the problem was that she had most of her Pap smears performed 
at the Buffalo VA during the time she was having her period.  
According to the examiner, the endometrial cells that were 
shed at the time were recognized as abnormal or dysplastic 
cells, when in fact they were benign endometrium.  
Consequently, the last Pap smear done in September 1997 
indicated that she was having a period but that it was 
otherwise normal.  The examiner further noted that on the 
prior examination, a sessile polyp was noted in the cervix.  
A sonogram showed an essentially normal uterus.  It did not 
delineate any source of abnormality.  It was also noted that 
in September, the veteran had been found to have a low iron 
level and a low vitamin B12 level.  She was given iron and 
vitamin B12, but the iron seemed to make her constipated.

Upon examination, it was noted that the veteran's thyroid was 
normal.  The abdomen was benign.  The vulva showed 
erythematous presentation, and there was blood present there 
as well as in the vagina.  The cervix was posterior and to 
the left.  There was a 1 centimeter polypoid area on the 
anterior lip and this seemed more prominent than previously, 
according to the examiner.   The uterus was normal in size 
and shape, nontender, and top-normal at best.  The adnexa 
were negative.  Rectal vaginal examination was negative.  The 
examiner's impressions were that the veteran had 
menometrorrhagia, cervical polyp, and the similar diagnoses 
listed in 1997 with the addition of low ferritin level and 
low vitamin B12 level.  

The examiner noted that the veteran appeared somewhat 
interested in having a sonohysterosalpingogram conducted as 
opposed to a D&C hysteroscopy.  The examiner also included 
the following text in the report:

I do not see any connection between the 
Leep procedure or [the veteran's] current 
symptom of menometrorrhagia.  It is 
difficult to evaluate what the cause of 
the menometrorrhagia in a patient is 
without the ability to do a procedure 
like a D&C or hysteroscopy or 
sonohysterosalpinogram.  Previously, the 
attention on this patient was mostly 
directed at the abnormal Pap smears.  If 
the Pap smears come back continuously 
normal, our attention would be directed 
towards the menometrorrhagia primarily.  

Subsequently in May 1998, the veteran underwent a general 
medical examination for VA purposes.  It was noted that the 
veteran's medical records were reviewed.  The veteran 
reported, in pertinent part, that she developed flu-like 
symptoms in April 1991 while in the Gulf War.  The veteran 
also complained of frequent sore throats and recurrent flu-
like symptoms associated with some myalgias of her neck, 
shoulders, and upper back.  It was noted that the veteran 
worked as an immigration inspector at an airport since 1993.  

Upon examination, the veteran was afebrile.  Posture and gait 
were within normal limits.  There was no lymphadenopathy.  
The pupils were equal, round, and reactive to light and 
accommodation.  Extraocular muscles were intact.  Fundi were 
not well visualized and visual acuity was not tested.  
Examination of the neck and thyroid was grossly within normal 
but there was some suggestion of enlargement of the isthmus 
of the thyroid gland, as well as both the right and left 
lobes.  The chest and lungs were clear to auscultation and 
percussion.  The veteran did not presently smoke cigarettes 
but had been a two-pack per day smoker for approximately 10 
years.  She quit in 1983.  Examination of the extremities 
revealed no edema, cyanosis, or clubbing.  There were 2+ 
dorsalis pedal pulses and posterior tibial pulses felt in 
both feet.  Musculoskeletal examination was grossly within 
normal limits.  

It was noted that the veteran had a history of questionable 
thyromegaly.  She had had several ultrasounds of her thyroid 
gland.  The most recent was done in March 1997, which was 
within normal limits.  She also had TSH levels which were 
within the normal range or in the upper to minimally elevated 
range.  She also had thyroid antibodies in the past which had 
been negative.  There was no other history of endocrine 
problems.  

Following the examination, the veteran was diagnosed as 
follows: 

1.  	General physical examination is 
within normal limits.

2.  	Possible fibromyalgia as the 
explanation of her cervical and 
upper back and neck muscle 
complaints.

3.  	Chronic iron deficiency anemia 
secondary to menorrhagia.

4.  	Possible very early multinodular 
goiter.  

The veteran underwent a gynecological examination for VA 
purposes in August 1998.  It was noted that the claims file 
was not provided to the examiner.  However, the veteran came 
to the examination with many laboratory records, which were 
thoroughly reviewed by the examiner.  The veteran complained 
of, in pertinent part, irregular menstrual cycles and 
frequent sore throats.  The examiner noted that 
hypothyroidism is generally associated with menstrual 
irregularities, but that according to the veteran, her 
menstrual irregularities predated the finding of an abnormal 
TSH in May 1998.   

The examiner also noted that the laboratory results indicated 
chronic anemia.  The veteran had been prescribed iron but she 
did not take it regularly, as it gave her problems with her 
stomach and bowels.  The veteran reported that her spotting 
and irregular menstrual cycles continued.  The veteran was 
unable to state how many periods she had had since May 1998.

Examination generally revealed a normal, cooperative female.  
The abdomen, vulva, and vagina were normal.  The cervix was 
anterior.  There was a 1 cm polypoid structure present at 12 
o'clock, the anterior left.  The cervix bled with the Pap 
smear.  The uterus was slightly enlarged to the right.  The 
adnexa were negative bilaterally.  Rectal vaginal examination 
was negative.  The examiner's impressions were as follows: 
(1) History of menometrorrhagia; (2) Cervical polyp; and (3) 
Possible fibroid.  It was also noted that the veteran was 
being treated for hypothyroidism.   

In a September 1998 supplemental statement of the case, the 
RO continued to deny service connection for a gynecological 
condition to include cancer, and also denied entitlement to 
compensation under 38 U.S.C. § 1151 for a gynecological 
condition.  The RO also denied service connection for the 
following symptoms as chronic disabilities resulting from an 
undiagnosed illness: joint pain, muscle aches, diarrhea, 
chronic sore throat, low blood count, eye symptoms, 
stuttering, and shortness of breath. 

In a written statement dated in October 1998, the veteran 
referenced the September 1998 supplemental statement of the 
case and asked that the claims be placed on appeal to the 
Board.

II.  Analysis

A.  1151 claim

Significant recent changes in the law applicable to claims of 
this kind necessitate a discussion of the history of the law 
in some detail.  The governing statutory law is set forth at 
38 U.S.C.A. § 1151 (West 1991).  That section provides that, 
when a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1999).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1) (1999).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2) (1999).  Further, the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2) (1999).  In 
addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  38 C.F.R. § 3.358(c)(3) 
(1999).

So as to avoid possible misunderstanding as to the governing 
law, it is noted that earlier interpretations of the statute 
and regulations required evidence of negligence on the part 
of VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") in the case of Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  The United States 
Court of Appeals for the Federal Circuit issued a decision in 
the same case, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), as did the United States Supreme Court, Brown v. 
Gardner, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of VA (Secretary) published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
United States Supreme Court decision.  The amendment was made 
effective November 25, 1991, the date of the Gardner decision 
by the Court of Veterans Appeals.  60 Fed. Reg. 14,222 (March 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (1997).  

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  It 
appears the claim herein was filed in July 1996 (as contained 
in the veteran's written statement of that date), so it must 
be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence is required here.

A claimant seeking benefits under any law administered by the 
Secretary of VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  If the claim is 
well grounded, the Secretary is obligated to assist a 
claimant in developing evidence pertaining to the claim. 38 
U.S.C.A. § 5107(a).  If the claim is not well grounded, there 
is no duty to assist. Epps v. Brown, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd Epps v. Brown, 9 Vet. App. 341 (1996), cert. 
denied, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Thus, the threshold question is whether the 
claimant has presented a well-grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation. Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a). Murphy, supra.  To present a well- 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient. Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The evidence the claimant must provide must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible. Lathan v. Brown, 7 
Vet. App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice. 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required. Lathan, supra.

The Court has repeatedly held that, in order for a claim for 
service connection to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  See also Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 38 
U.S.C.A. § 1151.

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 
1997).

In the context of any claim for benefits under 38 U.S.C.A. § 
1151, a well-grounded claim requires evidence that the 
veteran currently has a particular disability which resulted 
from VA treatment.  In this case, there is no such medical 
opinion.  In fact, a VA examiner in May 1998  specifically 
concluded that there was no connection seen between the LEEP 
procedure and the veteran's menometrorrhagia.  

The only items of evidence in this case supporting the 
veteran's claim are her own statements reflecting her belief 
she has a current disability (i.e., menometrorrhagia) 
stemming from the LEEP procedure.  Her statements, however, 
as to the existence of a current disability are not probative 
evidence, since the Court has held that a lay person cannot 
advance probative evidence of a medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  While 
evidentiary assertions by a veteran are accepted as true for 
purposes of determining whether a claim is well grounded, the 
exception to that rule is where the evidentiary assertion is 
inherently incredible or when it is beyond the competence of 
the person making it.  King v. Brown, 5 Vet. App. 19 (1993).  
The veteran does not meet the burden of presenting evidence 
of a well-grounded claim merely by presenting her own written 
statements and oral testimony because, as a layperson, she is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Carbino v. Gober, 10 Vet. App. 507, 510 
(1997).  See also Heuer v. Brown, 7 Vet. App. 379 (1995); 
Magana v. Brown, 7 Vet. App. 224 (1994).

In view of the above, the Board concludes that the veteran 
has not submitted evidence of a well-grounded claim for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for menometrorrhagia as due 
to large loop excision of the transformation zone of the 
cervix and endocervical curettage, performed in October 1992.  
Accordingly, the claim must be denied.

B.  Direct service connection claims 

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  In addition, certain 
chronic diseases, including endocrinopathies and malignant 
tumors, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The threshold question, however, is whether the veteran has 
met her initial burden of presenting a well-grounded claim.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

1.  Gynecological condition to include cancer 

As of May 6, 1992 (prior to the expiration of this veteran's 
presumptive period following her discharge on May 24, 1991), 
medical records reflect that the veteran had moderate-severe 
dysplasia.  A VA gynecological examiner in September 1997, 
concluded that "in 1992 there was severe dysplasia, often 
referred to as carcinoma in situ found on pap, colposcopy and 
biopsy."  This medical opinion suggests that the veteran may 
have had a malignant tumor within the applicable one year 
presumptive period.  Subject to the Remand section below, the 
veteran's claim concerning service connection for a 
gynecological condition to include cancer is well grounded.

2.  Thyroid disability

The Board finds that the veteran's claim concerning service 
connection for a thyroid disability, either on a direct or 
presumptive basis, is not well grounded within the meaning of 
38 U.S.C.A. § 5107.  

No medical evidence has been submitted establishing that the 
veteran currently has a diagnosed thyroid disability.  
Although the veteran did appear to have a "slightly 
diffusely enlarged" thyroid during her May 1992 compensation 
and pension examination, there was no specific diagnosis made 
concerning her thyroid following the examination, and there 
is certainly no indication that the veteran had a clinically 
diagnosed endocrinopathy either within a year following her 
May 1991 discharge or since that time.  While the VA 
examination in February 1997 concluded that the veteran had 
symptoms that would be consistent with thyroid disease with 
normal thyroid functions, the examiner also concluded that 
the likelihood of thyroid disease was extremely unlikely.  
Moreover, there was no evidence of thyroid enlargement found.  
The September 1997 examination included impressions of a 
"(h)istory of findings compatible with thyroiditis on 
ultrasound of the thyroid," but a specific diagnosis of a 
current thyroid disability was not provided, nor was such a 
diagnosis given following the veteran's May 1998 VA 
examinations.  Without competent evidence of current 
diagnosis, there is no valid claim concerning service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Therefore, the Board finds that the veteran's claim 
concerning service connection for a thyroid disability, on a 
direct or presumptive basis, is not well grounded.  If a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for a thyroid disability, on a direct or 
presumptive basis, is denied.  


C.  Gulf War claims

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims [herein referred to as "the 
Court"] issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations from February 1991 to May 1991.  Based 
on this evidence and for purposes of analysis under 38 C.F.R. 
§ 3.317 (1999), the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Gulf War.

1.  Sore throat; Diarrhea 

The veteran's claims concerning service connection for sore 
throat and for diarrhea, both as chronic disabilities 
resulting from an undiagnosed illness, are well grounded.  

The veteran has repeatedly complained of having both diarrhea 
and sore throats since her return from active duty in the 
Southwest Asia theater during the Gulf War.  The veteran has 
made these complaints during outpatient visits, examinations, 
and during her local hearing.  Following an outpatient 
examination in September 1992, the veteran was diagnosed as 
having, in part, diarrhea.  During a February 1994 VA 
outpatient examination, the veteran reported having had a 
sore throat since 1991.  Following an examination, she was 
diagnosed as having a sore throat.  Following her VA 
intestines examination in October 1997, the veteran was 
diagnosed as having "chronic diarrhea."  Thus, there is at 
least some evidence suggesting a nexus between an undiagnosed 
illness and the veteran's symptoms of diarrhea and sore 
throat.  

Therefore, subject to the Remand section below, the Board 
finds that the veteran's claims concerning entitlement to 
service connection for sore throat and for diarrhea, both as 
chronic disabilities resulting from an undiagnosed illness, 
are well grounded. VAOPGCPREC 4-99 (May 3, 1999).    

2.  "Low blood count"

The veteran's claim concerning service connection for a "low 
blood count" as a chronic disability resulting from an 
undiagnosed illness is well grounded.  

The veteran has repeatedly complained of having a "low blood 
count" since her return from active duty in the Southwest 
Asia theater during the Gulf War.  The veteran has made these 
complaints during outpatient visits, examinations, and during 
her local hearing.  Moreover, the claims file contains the 
September 1994 letter from Dr. LaMantia, who noted, in part, 
that the veteran had a low B12 level and that "no diagnosis 
has been reached."  Thus, there is at least some evidence 
suggesting a nexus between the veteran's symptoms of a "low 
blood count" and an undiagnosed illness.  

Therefore, subject to the Remand section below, the veteran's 
claim concerning service connection for a "low blood count" 
as a chronic disability resulting from an undiagnosed illness 
is well grounded. VAOPGCPREC 4-99 (May 3, 1999).    


3.  Generalized joint pain; Generalized muscle aches; 
Stuttering; Shortness of breath

The veteran's claims concerning service connection for 
generalized joint pain and generalized muscle aches, 
stuttering, and shortness of breath, all as chronic 
disabilities resulting from an undiagnosed illness, are not 
well grounded. 

The claims file indicates that the veteran did not make any 
complaints of muscle aches, joint pain, stuttering, or 
shortness of breath during most of her period of active duty.  
On her May 1991 "Report of Medical History," the veteran 
did report having leg cramps while sleeping and stretching.  
The veteran also reported experiencing shortness of breath 
and difficulty breathing while serving in Kuwait City.  Upon 
examination, the lungs, extremities, spine, and "other 
musculoskeletal" were normal.  Sometime in 1992, she sought 
VA outpatient treatment for back, pelvic, and hip pain.  
Following examination, the veteran was diagnosed as having 
back discomfort. Although the claims file does indicate that 
the veteran sought outpatient VA treatment in April 1996 for 
on and off spasmodic back pain, this was clearly an acute 
symptom, as the veteran had recently pulled a muscle on the 
left side of her back after lifting a heavy load.  Following 
an examination, she was diagnosed as having a sprain.  

Nearly a year later, during her February 1997 hypothyroidism 
examination, the veteran complained of muscle aches.  No 
findings in this regard were made upon the examination.  
During her joint examination in September 1997, the veteran 
reported having some stiffness in the low back area in the 
mornings, but the examination was entirely normal.  In fact, 
the examiner specifically concluded that there was no 
clinical evidence of bone or joint abnormalities.  While the 
veteran complained of an inability to talk during her 
September 1997 trachea and bronchi examination, no evidence 
of disease in regard thereto was found.  At her January 1998 
local hearing, the veteran reported that she started 
stuttering when she returned from the Gulf.  During the May 
1998 general medical examination, the veteran complained of 
some myalgias of her neck, shoulders, and upper back, all 
associated with her "flu-like" symptoms.  Once again, 
musculoskeletal examination was grossly within normal limits, 
although the examiner did speculate that fibromyalgia was the 
possible explanation of the veteran's muscle complaints.  

In summary, however, the medical record in this case clearly 
indicates that there are no objective indications of a 
chronic disability resulting from either joint pain, muscle 
aches, stuttering, or shortness of breath.  With regard to 
her joints and muscles, the veteran has had merely sporadic 
complaints since discharge from active duty, one of which was 
clearly the result of lifting a heavy object (and not at all 
related to the Gulf War).  Moreover, the veteran has not 
objectively evidenced joint pain or muscle aches during the 
many clinical examinations since discharge.  With regard to 
her stuttering and shortness of breath, the veteran has 
intermittently reported these symptoms, but they have not 
been confirmed on objective examination and are clearly 
nothing for which she has sought treatment on a regular basis 
since discharge.

Thus, the veteran's claims concerning service connection for 
joint pain, muscle aches, stuttering, and shortness of 
breath, all as chronic disabilities resulting from an 
undiagnosed illness, are not well grounded. VAOPGCPREC 4-99 
(May 3, 1999).    

4.  Eye symptoms

The Board notes that since her discharge from active duty in 
May 1991, the veteran has essentially complained of eye 
irritation, blurry vision, and seeing black spots and 
floaters.  Following her October 1997 VA examination, the 
examiner's impressions were that the veteran's eye irritation 
was due to blepharitis, and that the veteran had myopia, 
which had been corrected in both eyes.  These symptoms of eye 
irritation and blurry vision have been ascribed to clinical 
diagnoses, and the veteran has not submitted evidence that 
these eye symptoms are the manifestations of an undiagnosed 
illness.

Moreover, the veteran's complaints of seeing floaters have 
not been objectively indicated.  Indeed, the VA examiner in 
October 1997 specifically concluded that he was unable to 
visualize them.  Finally, while the examiner did note that 
the veteran had some rare peripheral cortical opacities in 
the lenses of both eyes, these were deemed to have no effect 
on the veteran's vision.  The medical records relating to the 
veteran's Gulf War service do not reflect that she had any 
complaints of eye symptoms.  Although the veteran has 
complained of eye symptoms for a period exceeding six months 
following her duty in Southwest Asia, the fact that the VA 
examiner concluded that the opacities had no effect on her 
vision indicates that these symptoms would not arise to a 
compensable level of severity, thus meriting the label of 
chronic disability.  

For the reasons stated above, the veteran's claim concerning 
service connection for eye symptoms as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
VAOPGCPREC 4-99 (May 3, 1999).    

ORDER

The claim of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for menometrorrhagia as due to large loop 
excision of the transformation zone of the cervix and 
endocervical curettage, performed in September 1992, is not 
well grounded.  The appeal is denied.

The claim concerning entitlement to service connection for a 
gynecological disorder to include cancer, on a direct basis, 
is well grounded.  

A well-grounded claim not having been submitted, entitlement 
to service connection for a thyroid disability, on a direct 
or presumptive basis, is denied.

The claim concerning service connection for sore throat as a 
chronic disability resulting from an undiagnosed illness is 
well grounded. The appeal is granted to this extent subject 
to the following remand directions of the Board. 

The claim concerning service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness is 
well grounded. The appeal is granted to this extent subject 
to the following remand directions of the Board. 

The claim concerning service connection for a "low blood 
count" as a chronic disability resulting from an undiagnosed 
illness is well grounded. The appeal is granted to this 
extent subject to the following remand directions of the 
Board. 

A well-grounded claim not having been submitted, entitlement 
to service connection for generalized joint pain as a chronic 
disability resulting from an undiagnosed illness is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for generalized muscle aches as a 
chronic disability resulting from an undiagnosed illness is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for stuttering as a chronic disability 
resulting from an undiagnosed illness is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for shortness of breath as a chronic 
disability resulting from an undiagnosed illness is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for eye symptoms as a chronic 
disability resulting from an undiagnosed illness is denied.

REMAND

Claim concerning a gynecological condition to include cancer

As noted above, the medical records associated with the 
claims file in February 1998 included, in part, a biopsy 
reported dated on June 21, 1992.  This revealed high grade 
dysplasia (cervical intraepithelial neoplasia 3) with 
features of human papilloma virus, cervical biopsy 6 o'clock 
cervix and 11 o'clock cervix, and fragments of endocervix 
with chronic inflammation, curettage.  The biopsy report also 
appeared to confirm high grade dysplasia.  Importantly, this 
report reflects medical results obtained beyond the one-year 
presumptive period.  However, the veteran has submitted the 
VA gynecologist's February 1997 opinion to the effect that in 
1992 (the month and date unspecified), the veteran had severe 
dysplasia, "often referred to as carcinoma in situ . . ."

The veteran's claim essentially turns on whether she, in 
fact, had a malignant tumor within the one year presumptive 
period following her May 24, 1991 discharge from active duty.  
Therefore, the RO should first ensure that it has all medical 
reports of the procedures conducted on the veteran in 
relation to her gynecological symptoms between May 24, 1991, 
and May 24, 1992, as well as any relevant laboratory reports 
and test results from that period which have not previously 
been associated with the claims file.  Thereafter, the RO 
should contact the VA gynecologist who conducted the February 
1997 examination for clarification of her opinion as to the 
specific diagnosis of the veteran's gynecological condition 
within the presumptive period.  If this examiner is not 
available, the RO should ensure that the entire claims file 
is forwarded to a gynecologist so that a similar clarifying 
opinion can be rendered.  

Claims concerning sore throat and diarrhea

While the veteran has been diagnosed as having "sore 
throat" and "chronic diarrhea," it is unclear whether an 
examiner has specifically ruled out any known clinical 
diagnoses as being the cause of these symptoms.  A new 
examination is therefore necessary to properly evaluate the 
veteran's claims concerning service connection for sore 
throat and for diarrhea, both as chronic disabilities 
resulting from an undiagnosed illness, as detailed below.

Claim concerning "low blood count"

As noted above, the September 1994 letter from Dr. LaMantia 
noted that the veteran had a low B12 level and that no 
diagnosis had been reached.  However, the claims file also 
contains the report of the veteran's May 1998 general 
examination for VA purposes, in which the examiner diagnosed 
the veteran as having chronic iron deficiency anemia 
secondary to menorrhagia.  The question then arises as to 
whether the "low blood count" is the result of a known 
clinical diagnosis, including a chronic gynecological 
disability, or the result of an undiagnosed illness.  If the 
examiner determines that the "low blood count" is due to a 
chronic gynecological disability, then the examiner should 
further opine as to whether these symptoms are themselves the 
result of a known clinical diagnosis or an undiagnosed 
illness.  A new examination is therefore necessary, as 
detailed below.

In addition, the Board notes that on an April 1992 claims 
form, the veteran appeared to raise a claim concerning 
service connection for gynecological symptoms as a chronic 
disability resulting from an undiagnosed illness.  Following 
the examination referenced above, it may be determined that 
the veteran actually does have a "low blood count" due to 
gynecological symptoms.  Thus, these two claims are 
inextricably intertwined, and therefore, the issue of service 
connection for gynecological symptoms as a chronic disability 
resulting from an undiagnosed illness must be properly 
adjudicated prior to a final order with respect to the 
pending claim concerning service connection for a "low blood 
count."  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The VA gynecological examiner noted in May 1998 that it would 
be difficult to determine the cause of menometrorrhagia 
without doing procedures like a "D&C or hysteroscopy or 
sonohysterosalpingrom."  These procedures are invasive in 
nature, and the veteran has seemed reluctant to have them 
done.  In any case, before the Board can make a determination 
on these claims, the veteran must formally be provided with 
an opportunity to have any procedures deemed necessary by a 
VA examiner to determine the cause of her menometrorrhagia.  
The veteran must be made aware that she may decline any 
procedure.  In such case, the Board will be bound to make its 
determinations based solely on the evidence of record.  

The most recent VA treatment records regarding the veteran 
were received by the RO in February 1998.  To ensure that the 
veteran's claims will receive a fully informed evaluation, 
clinical data taking into account the condition of the 
veteran's symptoms of sore throat, diarrhea, and "low blood 
count," since February 1998, should be obtained and 
reviewed.  To provide the fullest clinical picture with 
regard to the veteran's "low blood count" and gynecological 
symptoms claims, clinical data taking into account any 
reported gynecological symptoms, since February 1998, should 
also be obtained.  38 C.F.R. §§ 4.1, 4.2 (1999). 

Claims concerning post-traumatic headaches and onychomycosis 
of the feet

By an October 1992 rating decision, the RO, in pertinent 
part, granted service connection for post-traumatic headaches 
and assigned a noncompensable rating effective from May 1991, 
and also granted service connection for onychomycosis of the 
feet, assigning a noncompensable rating effective from May 
1991.  In a written statement filed in August 1993, the 
veteran referenced these two conditions.  However, no 
statement of the case has been issued as yet, and this must 
be done by the RO so that the veteran may have the 
opportunity to perfect her claims for compensable ratings. 

In view of the foregoing, these claims are REMANDED to the RO 
for the following development:

1.  The RO should obtain the names and 
addresses of any medical care providers 
who have treated the veteran for her 
symptoms of sore throat, diarrhea, and 
"low blood count," as well as any 
gynecological symptoms, since February 
1998.  After securing any necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file. 

2.  Any pertinent VA medical records 
documenting treatment of the veteran's 
symptoms of sore throat, diarrhea, and 
"low blood count," as well as any 
gynecological symptoms, subsequent to 
February 1998, which have not already 
been associated with the claims file, 
should be obtained and made part of the 
record. 

3.  The RO should ensure that all medical 
reports of the procedures conducted on 
the veteran between May 24, 1991, and May 
24, 1992 (the one year period following 
the veteran's discharge from active 
duty), as well as any relevant laboratory 
reports and test results from that period 
have been associated with the claims 
file.  

4.  Thereafter, the RO should contact the 
VA examiner who conducted the February 
1997 gynecological examination for 
clarification of her opinion contained in 
her report.  Specifically, the examiner 
should be asked to clarify, based on the 
medical records and test results 
pertaining to the veteran and arising 
within the one year period from May 24, 
1991, to May 24, 1992, whether it is as 
least as likely as not that the veteran 
had carcinoma in situ, or other such 
malignant tumor during that period.  The 
examiner should provide clear reasons and 
bases for all opinions given.  If she 
disagrees with any contrary opinions 
found in the claims file, she should give 
the reasons for any such disagreement.  
If the VA gynecologist in question is no 
longer available, the RO should ensure 
that the entire claims file is forwarded 
to another gynecologist so that a similar 
clarifying opinion can be rendered. If 
this gynecologist disagrees with any 
opinions found in the claims file, 
including those of the VA gynecologist 
referenced above, he or she should give 
the reasons for any such disagreement.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical reviews do not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

6.  Thereafter, the RO should schedule 
the veteran for VA gastrointestinal and 
gynecological examinations.  The veteran 
and her representative should be notified 
of the date, time, and place of the 
examinations in writing.  With regard to 
the gynecological examination, the 
veteran should specifically be advised 
that the VA examiner may want to order 
certain procedures, including but not 
limited to a hysteroscopy and/or 
sonohysterosalpingrom, as part of her new 
examination.  The purpose of these tests 
would be to accurately determine whether 
her symptoms of 
menometrorrhagia/menorrhagia arise from a 
known clinical diagnosis or are the 
result of an undiagnosed illness.  While 
the veteran is certainly under no 
obligation to undergo these procedures if 
she does not choose to, she should be 
advised that if she does decline any such 
procedures, the determination of her 
claims concerning service connection for 
"low blood count" and gynecological 
symptoms, both as chronic disability 
resulting from an undiagnosed illness 
will be limited solely to the evidence 
contained in the claims file. 
   
7.  Following completion of the above 
development, the veteran should be 
afforded VA gastrointestinal and 
gynecological examinations.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiners prior to the examinations.  


Gastrointestinal examination 

(a)  The examiner should note and 
detail all reported symptoms of sore 
throat and diarrhea.  The examiner 
should provide details about the 
onset, frequency, duration, and 
severity of all complaints relating 
to sore throat and diarrhea, and 
indicate what precipitates and what 
relieves them.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from chronic sore throat 
and/or diarrhea. 

(c)  If there are objective 
indications that the veteran is 
suffering from chronic sore throat 
and/or diarrhea, the examiner should 
note whether it is at least as 
likely as not that these symptoms 
are attributable to a known 
diagnostic disability or 
disabilities.  If the symptoms of 
sore throat and/or diarrhea cannot 
be attributed to a clinically 
diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(d)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

Gynecological examination 

(a)  The examiner should note and 
detail all reported symptoms of 
"low blood count" and menorrhagia 
or menometrorrhagia.  The examiner 
should provide details about the 
onset, frequency, duration, and 
severity of all complaints relating 
to "low blood count" and 
menorrhagia or menometrorrhagia, and 
indicate what precipitates and what 
relieves them.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from "low blood count" 
and/or menorrhagia or 
menometrorrhagia. 

(c)  If there are objective 
indications that the veteran is 
suffering from "low blood count," 
the examiner should note whether it 
is at least as likely as not that 
these symptoms are attributable to a 
known diagnostic disability or 
disabilities, to include menorrhagia 
or menometrorrhagia.  If the 
symptoms of "low blood count" 
cannot be attributed to a clinically 
diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(d)  If the examiner determines that 
the veteran is suffering from 
menorrhagia or  menometrorrhagia, 
the examiner should note whether it 
is at least as likely as not that 
these symptoms are attributable to a 
known diagnostic disability or 
disabilities.  If the symptoms of 
menorrhagia or menometrorrhagia 
cannot be attributed to a clinically 
diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(e)  All opinions expressed should 
be supported by reference to 
pertinent evidence.

8.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical reviews do not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

9.  A Statement of the Case concerning 
the matters of entitlement to compensable 
ratings for post-traumatic headaches and 
for onychomycosis of the feet should be 
issued, and the veteran should be given a 
reasonable opportunity to perfect her 
appeal.  In the event a timely 
substantive appeal is filed, the RO 
should assure that it has fulfilled its 
duty to assist before the case is 
returned to the Board for further 
appellate consideration.  This should 
include making sure that current 
treatment records are contained in the 
claims file and that the veteran has been 
afforded current examinations.

10.  Thereafter, the RO should make a 
determination as to the issue of 
entitlement to service connection for 
gynecological symptoms as a chronic 
disability resulting from an undiagnosed 
illness, and the veteran should be given 
a reasonable opportunity to perfect her 
appeal on this issue.

11.  Following the completion of the 
foregoing, the RO should review the issue 
of service connection for a gynecological 
condition, to include cancer, on a direct 
or presumptive basis.  The RO should also 
review the issues of entitlement service 
connection for sore throat, diarrhea, 
"low blood count," all as chronic 
disabilities resulting from an 
undiagnosed illness.  If the RO's 
determinations on these issues remain 
adverse, the veteran and her 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§§ 3.317, and be given the opportunity to 
respond thereto. 

No action is required of the veteran until she is informed.  
The purpose of this REMAND is to afford the veteran due 
process.  No inference should be drawn regarding the final 
disposition of the veteran's claims as a result of this 
action.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
Member, Board of Veterans' Appeal

 


